EMPLOYEE BENEFITS AGREEMENT

 

BETWEEN

 

THE TITAN CORPORATION

 

AND

 

SUREBEAM CORPORATION

 

August 5, 2002

 

 

--------------------------------------------------------------------------------


 

EMPLOYEE BENEFITS AGREEMENT

 

 

THIS EMPLOYEE BENEFITS AGREEMENT (“Agreement”), dated as of August 5,, 2002, is
by and between THE TITAN CORPORATION (“TITAN”) and SUREBEAM CORPORATION
(“SUREBEAM”).

WHEREAS, TITAN and SUREBEAM have entered into certain other agreements that will
govern certain matters relating to the tax-free spin-off of SUREBEAM Class A
Common Stock from TITAN (the “Spin-off”) and the distribution of the SUREBEAM
stock to TITAN stockholders (“Distribution”), and the relationship of TITAN and
SUREBEAM and their respective Subsidiaries following such Spin-Off and
Distribution; and

WHEREAS, prior to the Distribution, SUREBEAM has operated as a separate company
with its own employees who have participated in TITAN health and welfare plans.

WHEREAS, TITAN and SUREBEAM have agreed to enter into this Agreement allocating
assets, liabilities and responsibilities with respect to certain employee
compensation and benefit plans and programs between them.

NOW, THEREFORE, the parties, intending to be legally bound, agree as follows:

ARTICLE 1
DEFINITIONS

For purposes of this Agreement the following terms shall have the following
meanings:

1.1          Affiliate means with respect to any other Person, a Person that
controls, is controlled by, or is under common control with, such other Person.

1.2          Close Of The Distribution Date means 11:59:59 P.M., Pacific
Standard Time or Pacific Daylight Time (whichever shall then be in effect), on
the Distribution Date.

1.3          COBRA means the continuation coverage requirements for “group
health plans” under Title X of the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended, and as codified in Code Section 4980B and ERISA
Sections 601 through 608.

1.4          Code means the Internal Revenue Code of 1986, as amended, or any
successor federal income tax law. Reference to a specific Code provision also
includes any proposed, temporary, or final regulation in force under that
provision.

1.5          Distribution Date means August 5, 2002.

1.6          DOL means the United States Department of Labor.

 

1

--------------------------------------------------------------------------------


 

1.7          ERISA means the Employee Retirement Income Security Act of 1974, as
amended. Reference to a specific provision of ERISA also includes any proposed,
temporary, or final regulation in force under that provision.

1.8          FMLA means the Family and Medical Leave Act of 1993, as amended.

1.9          Health and Welfare Plans, when immediately preceded by “TITAN,”
means the health and welfare plans established and maintained by TITAN for the
benefit of employees of TITAN and certain TITAN Entities, and such other health
and welfare plans or programs as may apply to such employees as of the
Distribution Date. When immediately preceded by “SUREBEAM,” Health and Welfare
Plans means the health and welfare plans to be established by SUREBEAM effective
July 1, 2002 as set forth in this Agreement.

1.10        IRS means the Internal Revenue Service.

1.11        SUREBEAM 401(k) Plan means the SUREBEAM CORPORATION 401(k) Plan to
be established by SUREBEAM effective on August 1, 2002, as a qualified defined
contribution plan under ERISA and the Code.

1.12        SUREBEAM Entity means any Person that is, at the relevant time, an
Affiliate of SUREBEAM, except that the term SUREBEAM Entity shall not include
TITAN or a TITAN Entity.

1.13        SUREBEAM Individual means any individual who was an employee of
SUREBEAM on or before the Distribution Date or is an employee of TITAN or a
TITAN Entity who receives an offer of employment from SUREBEAM or a SUREBEAM
Entity on or before the Distribution Date with employment to commence after the
Distribution Date and who accepts such offer.

1.14        Medical Plan, when immediately preceded by “TITAN,” means the TITAN
Flexible Benefits Plan for Employees. When immediately preceded by “SUREBEAM,”
Medical Plan means the medical plan to be established by SUREBEAM effective no
later than July 1, 2002 as identified on Exhibit A hereto.

1.15        Non-Employee Director, when immediately preceded by “TITAN,” means a
member of TITAN’s Board of Directors who is not an employee of TITAN or a TITAN
Entity. When immediately preceded by “SUREBEAM,” Non- Employee Director means a
member of SUREBEAM’s Board of Directors who is not an employee of SUREBEAM or a
SUREBEAM Entity.

1.16        Person means any individual or legal entity.

1.17        Plan, when immediately preceded by “TITAN” or “SUREBEAM,” means any
plan, policy, program (including, without limitation, any workers compensation
program), payroll practice, bonus, ongoing arrangement, contract, trust,
insurance policy or other agreement or funding vehicle providing benefits to
employees or Non-Employee Directors of TITAN or a TITAN Entity, or SUREBEAM or a
SUREBEAM Entity, as applicable. The term

 

2

--------------------------------------------------------------------------------


 

“Plan” includes, but is not limited to, any Health and Welfare Plans and Medical
Plans as further specified herein.  The SUREBEAM Plans other than the SUREBEAM
401(K) Plan are identified on Exhibit A to this Agreement.

1.18        TITAN 401(k) Plan means the TITAN 401(k) Plan, as in effect from
time to time.

1.19        TITAN Entity means any Person that is, at the relevant time, an
Affiliate of TITAN, except that the term “TITAN Entity” shall not include
SUREBEAM or a SUREBEAM Entity.

1.20        TITAN WCP means the TITAN Workers’ Compensation Program, comprised
of the various arrangements established by TITAN or a TITAN Entity to comply
with the workers’ compensation requirements of the states in which TITAN or a
TITAN Entity conducts business.

1.21        SEC means the United States Securities and Exchange Commission.

1.22        LIABILITIES means any benefits payable to SUREBEAM Individuals under
a SUREBEAM Plan, and their dependents and beneficiaries, on or after August 1,
2002 (July 1, 2002 with respect to the SUREBEAM Plans other than the SUREBEAM
401(k) Plan), provided, however, Liabilities shall not include any benefits or
amounts payable to such individuals after the Distribution Date as a result of
the failure of TITAN (or any third party designated by TITAN to provide services
under the TITAN Plans) to comply with the terms of the TITAN plans or applicable
laws, regulations or agreements (including, without limitation, the failure of
the TITAN 401(k) Plan to be a “qualified plan” under the Code.)

ARTICLE 2
GENERAL PRINCIPLES

2.1          No Change in Legal Responsibility.  This Agreement is not intended
to change SUREBEAM’s legal obligations with respect to its present, future or
former employees.

2.2          Assumption of Liabilities.  SUREBEAM hereby assumes and agrees to
pay, perform, fulfill and discharge all Liabilities.

2.3          Retention of Liabilities. To the extent that SUREBEAM does not
assume a Liability, Titan will retain, discharge and pay such Liabilities.

2.4          Establishment of SUREBEAM Plans. Effective no later August 1, 2002,
SUREBEAM shall adopt, or cause to be adopted, for the benefit of current and
future employees of SUREBEAM, including SUREBEAM Individuals, the SUREBEAM
401(k) Plan.  Effective July 1, 2002, SUREBEAM shall adopt the SUREBEAM Plans,
excluding the SureBeam 401(k) Plan, for the benefit of current and future
employees of SUREBEAM and the SUREBEAM Entities, including SUREBEAM
Individuals.  Such Plans are set forth on Exhibit A to this Agreement.

 

3

--------------------------------------------------------------------------------


 

2.5          Terms of Participation in SUREBEAM Plans. The SUREBEAM Plans shall
not provide benefits that duplicate benefits already provided by the
corresponding TITAN Plans.  TITAN and SUREBEAM shall agree on methods and
procedures, including amending the respective Plan documents, to prevent
SUREBEAM Individuals from receiving duplicative benefits from the TITAN Plans
and the SUREBEAM Plans. With respect to SUREBEAM Individuals, each SUREBEAM Plan
shall provide that all service determinations that, as of the date that such
SUREBEAM Plan becomes effective, were recognized under each corresponding TITAN
Plan, if any, shall, as of such effective date and thereafter, receive full
recognition, credit, and validity and be taken into account under such SUREBEAM
Plan to the same extent as if such determinations had occurred under such
SUREBEAM Plan, except to the extent that duplication of benefits would result.
Nothing in this Section 2.4, or any other provision of this Agreement, however,
shall require SUREBEAM to adopt all of the types of Plans sponsored by TITAN on
the Distribution Date, or to provide that the terms of a SUREBEAM Plan shall be
the same or similar to the terms of any corresponding TITAN Plan, or limit the
ability of SUREBEAM to amend, modify or terminate any SUREBEAM Plan

2.6          Termination of Participation.  Effective as of the Distribution
Date, SUREBEAM shall automatically cease to be a participating company in all
TITAN Plans.

ARTICLE 3
HEALTH AND WELFARE PLANS

3.1          COBRA.  Effective Immediately as of July 1, 2002, SUREBEAM shall
solely be responsible for administering compliance with the health care
continuation coverage requirements of COBRA for the SUREBEAM Health and Welfare
Plans.  SUREBEAM Individuals shall be permitted to timely elect health care
continuation coverage in accordance with the terms of the SUREBEAM Health and
Welfare Plans, and SUREBEAM and the SUREBEAM Health and Welfare Plans shall
accept and honor such timely and properly-made elections, to the fullest extent
required under the provisions of COBRA.

3.2          FMLA.

(a)           Effective Immediately as of July 1, 2002: (i) SUREBEAM shall
honor, and shall cause each SUREBEAM Entity to honor, all terms and conditions
of leaves of absence which have been granted to any SUREBEAM Individual and all
other employees of SUREBEAM and the SUREBEAM Entities under the FMLA before July
1, 2002 by TITAN, SUREBEAM, or a SUREBEAM Entity, including such leaves that are
to commence after July 1, 2002; (ii) SUREBEAM and each SUREBEAM Entity shall be
solely responsible for administering compliance with the FMLA with respect to
their employees; and (iii) SUREBEAM and each SUREBEAM Entity shall recognize all
periods of service of SUREBEAM Individuals and all other employees of SUREBEAM
and the SUREBEAM Entities with TITAN or a TITAN Entity, as applicable, to the
extent such service is recognized by TITAN for the purpose of eligibility for
leave entitlement under the FMLA; provided, that no duplication of benefits
shall be required by the foregoing.

 

4

--------------------------------------------------------------------------------


 

(b)           As soon as administratively possible after July 1, 2002, TITAN
shall provide to SUREBEAM copies of all records pertaining to the FMLA with
respect to all SUREBEAM Individuals and all other employees of SUREBEAM and the
SUREBEAM Entities to the extent such records have not been provided previously
to SUREBEAM or a SUREBEAM Entity.

3.3          Workers’ Compensation Programs.  TITAN and the TITAN WCP shall
retain, discharge and pay all Liabilities arising under the TITAN WCP,
including, without limitation, all Liabilities relating to claims that are, or
have been, incurred under the TITAN WCP before August 5, 2002 by SUREBEAM
Individuals.  SUREBEAM and the SUREBEAM WCP shall retain, discharge and pay all
Liabilities arising under the SUREBEAM WCP.  Each party shall fully cooperate
with the other with respect to the administration and reporting of claims under
the TITAN WCP and the SUREBEAM WCP, to the extent that such cooperation is
permitted under applicable law and does not otherwise have a material adverse
effect on the TITAN WCP or the SUREBEAM WCP.

3.4          SureBeam Health and Welfare Plans.  As of July 1, 2002, SUREBEAM
shall have established SUREBEAM Health and Welfare Plans listed on Exhibit A,
and correspondingly, SUREBEAM shall have ceased to be a participating company in
Titan Health and Welfare Plans.  SUREBEAM shall be solely responsible for the
administration of the SUREBEAM Health and Welfare Plans, including the payment
of all employer-related costs in establishing and maintaining the SUREBEAM
Health and Welfare Plans, and for the collection and remittance of employee
premiums.  SUREBEAM acknowledges that it will be billed for premiums
attributable to its employees in accordance with the Corporate Services
Agreement dated August 4, 2000 until July 1, 2002.  No SUREBEAM employee may
participate in any TITAN Health and Welfare Plan after the Distribution Date.

On and after the Distribution Date, SUREBEAM shall cause the SUREBEAM Health and
Welfare Plans to recognize and give credit for (A) all amounts applied to
deductibles, out-of-pocket maximums, co-payments and other applicable benefit
coverage limits with respect to which such expenses have been incurred by
SUREBEAM Individuals under the Titan health plans for the remainder of the
calendar year in which the Distribution Date occurs, and (B) all benefits paid
to SUREBEAM Individuals under the Titan health plans for purposes of determining
when such persons have reached their lifetime maximum benefits under the
SUREBEAM Health Plans.

ARTICLE 4
DEFINED CONTRIBUTION PLANS

4.1          SUREBEAM 401(k) Plan.

(a)           Plan Trust.  Immediately as of August 1, 2002 or prior to that
time, SUREBEAM shall establish, or cause to be established, a trust qualified
under Code Section 401(a), exempt from taxation under Code Section 501(a)(1),
and forming part of the SUREBEAM 401(k) Plan.  The TITAN 401(k) Plan and the
SUREBEAM 401(k) Plan shall

 

5

--------------------------------------------------------------------------------


 

provide that no distribution of account balances shall be made on account of
SUREBEAM ceasing to be an Affiliate of TITAN as of the Distribution Date.

(b)           Assumption of Liabilities and Transfer of Assets.  On or before
August 5, 2002: (i) the SUREBEAM 401(k) Plan shall assume and be solely
responsible for all Liabilities to or relating to SUREBEAM Individuals under the
TITAN 401(k) Plan other than Liabilities arising prior to the transfer of assets
described in the following clause (ii) relating to breach of the trust or plan
or failure of TITAN (or any third party designated by TITAN to provide services
under the TITAN PLANS) to comply with applicable laws, regulations or agreements
or the terms of a plan (including, without limitation, the failure of the TITAN
401(k) Plan to be a “qualified plan” under the Code); and (ii) TITAN shall cause
the accounts of the SUREBEAM Individuals under the TITAN 401(k) Plan, and the
assets in such accounts, which are held in trust as of August 2, 2002 to be
transferred in kind to the SUREBEAM 401(k) Plan, and the related trust, with the
TITAN stock to be transferred in kind and the remaining Plan assets to be
liquidated and transferred in cash,  and SUREBEAM shall cause such transferred
accounts and assets to be accepted in kind by such plan and trust.  Both TITAN
and SUREBEAM shall use their reasonable best efforts to enter into such mutually
satisfactory agreements to accomplish such assumptions and transfers, and
SUREBEAM shall use its reasonable best efforts to enter into such agreements
satisfactory to SUREBEAM to provide for the maintenance of the necessary
participant records, the appointment of an initial trustee under the SUREBEAM
401(k) Plan, the engagement of an initial recordkeeper under such plans, and the
selection of one or more investment managers to manage the assets of the
SUREBEAM 401(k) Plan.

(c)           Notice of Events Requiring Shareholder Vote.  SUREBEAM will notify
TITAN in advance of any events requiring a shareholder vote or shareholder
action with respect to a tender and provide TITAN with a sufficient number of
information packets to provide to all TITAN Plan participants who hold SUREBEAM
stock in their accounts.

ARTICLE 5
GENERAL AND ADMINISTRATIVE

5.1          Accounting Methodologies and Assumptions. For purposes of this
Agreement, unless specifically indicated otherwise, the value of the assets of a
Plan shall be the value established for purposes of relevant audited or
unaudited financial statements for the period ending on the date as of which the
valuation is to be made.

5.2          Sharing of Participant Information. TITAN and SUREBEAM shall share
with each all participant information reasonably necessary to effectuate the
transfers and other transactions hereunder.

5.3          Non-Termination of Employment; No Third-Party Beneficiaries. Except
as expressly provided in this Agreement, no provision of this Agreement or any
other agreements entered into between TITAN or a TITAN Entity and SUREBEAM or a
SUREBEAM Entity relating to this Agreement shall be construed to create any
right, or accelerate entitlement, to any compensation or benefit whatsoever on
the part of any SUREBEAM Individual or other future,

 

6

--------------------------------------------------------------------------------


 

present or former employee of TITAN, a TITAN Entity, SUREBEAM, or a SUREBEAM
Entity under any TITAN Plan or SUREBEAM Plan or otherwise; or to continue to be
employed by or return to employment with TITAN or a TITAN Entity, or SUREBEAM or
a SUREBEAM Entity.  Without limiting the generality of the foregoing: (i) the
Distribution shall not cause any employee to be deemed to have incurred a
termination of employment which entitles such individual to the commencement of
benefits under any of the TITAN Plans, with the exception of the TITAN Deferred
Compensation Plan, or any of the SUREBEAM Plans; and (ii) except as expressly
provided in this Agreement, nothing in this Agreement shall preclude SUREBEAM,
at any time after the Close of the Distribution Date, from amending, merging,
modifying, terminating, eliminating, reducing, or otherwise altering in any
respect any SUREBEAM Plan, any benefit under any SUREBEAM Plan or any trust,
insurance policy or funding vehicle related to any SUREBEAM Plan.

5.4          Beneficiary Designations.  As of July 1, 2002, SUREBEAM shall be
responsible for ensuring that all SUREBEAM Individuals complete all of the
applicable beneficiary designation forms for the SUREBEAM Plans.

5.5          Requests For Agency Rulings and Opinions.

(a)           Cooperation. SUREBEAM shall cooperate fully with TITAN on any
issue relating to the transactions contemplated by this Agreement for which
TITAN elects to seek a determination letter or private letter ruling from the
IRS, an advisory opinion from the DOL, or a no-action letter or other ruling
from the SEC. TITAN shall cooperate fully with SUREBEAM with respect to any
request for a determination letter or private letter ruling from the IRS, an
advisory opinion from the DOL, or a no-action letter or other ruling from the
SEC, with respect to any of the SUREBEAM Plans relating to the transactions
contemplated by this Agreement.

(b)           Life Insurance. To the extent the transfer or allocation of all or
a portion of any life insurance policies results in any adverse tax or legal
consequences, including without limitation (i) any finding that such transfer
results in the creation of a modified endowment contract within the meaning of
Code Section 7702A, a transfer for value within the meaning of Code Section
101(a), or a lack of insurable interest for either TITAN or SUREBEAM (or their
respective trusts, if any), or (ii) multiple claims for insurance proceeds,
TITAN and SUREBEAM shall take such steps as may be necessary to contest any such
finding and, to the extent of any final determination that such adverse tax or
legal consequences will result, TITAN and SUREBEAM shall make such further
adjustments so as to place both parties in the proportionate financial position
that they each would have been in relative to the other but for such adverse tax
or legal consequences.

5.6          Fiduciary Matters. TITAN and SUREBEAM each acknowledge that actions
required to be taken pursuant to this Agreement may be subject to fiduciary
duties or standards of conduct under ERISA or other applicable law, and no party
shall be deemed to be in violation of this Agreement if it fails to comply with
any provisions hereof based upon its good faith determination that to do so
would violate such a fiduciary duty or standard.

 

7

--------------------------------------------------------------------------------


 

5.7          Consent of Third Parties. If any provision of this Agreement is
dependent on the consent of any third party (such as a vendor or a union) and
such consent is withheld, TITAN and SUREBEAM shall use their reasonable best
efforts to implement the applicable provisions of this Agreement to the full
extent practicable. If any provision of this Agreement cannot be implemented due
to the failure of such third party to consent, TITAN and SUREBEAM shall
negotiate in good faith to implement the provision in a mutually satisfactory
manner. The phrase “reasonable best efforts” as used herein shall not be
construed to require the incurrence of any non-routine or unreasonable expense
or liability or the waiver of any right.

ARTICLE 6
MISCELLANEOUS

6.1          Effect if Distribution Does Not Occur. If the Distribution does not
occur, then all actions and events that are, under this Agreement, to be taken
or occur effective as of the applicable effective date, or otherwise in
connection with the Distribution, shall not be taken or occur except to the
extent specifically agreed by SUREBEAM and TITAN.

6.2          Relationship of Parties. Nothing in this Agreement shall be deemed
or construed by the parties or any third party as creating the relationship of
principal and agent, partnership or joint venture between the parties, it being
understood and agreed that no provision contained herein, and no act of the
parties, shall be deemed to create any relationship between the parties other
than the relationship set forth herein.

6.3          Affiliates. Each of TITAN and SUREBEAM shall cause to be performed,
and hereby guarantees the performance of, all actions, agreements and
obligations set forth in this Agreement to be performed by a TITAN Entity or a
SUREBEAM Entity, respectively.

6.4          Third Party Beneficiaries. The provisions of this Agreement are
solely for the benefit of the parties and are not intended to confer upon any
Person except the parties any rights or remedies hereunder, and there are no
third party beneficiaries of this Agreement and neither this Agreement shall
provide any third person with any remedy, claim, liability, reimbursement, claim
of action or other right in excess of those existing without reference to this
Agreement.

6.5          Notices. All notices or other communications under this Agreement
or any Ancillary Agreement shall be in writing and shall be deemed to be duly
given when (a) delivered in person or (b) deposited in the United States mail or
private express mail, postage prepaid, addressed as follows:

 

8

--------------------------------------------------------------------------------


 

If to TITAN, to:                    THE TITAN CORPORATION .

3033 Science Park Road

San Diego, CA 92121

Attn: President

With a copy to Secretary at the same address.

 

 

If to SUREBEAM, to:          SUREBEAM Corporation

9276 Scranton Road

San Diego, CA  92121

Attn: President

 

With a copy to Secretary at the same

address.

 

Either party may, by notice to the other party, change the address to which such
notices are to be given.

6.6          Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof or thereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby or thereby, as the case
may be, is not affected in any manner adverse to any party. Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon such a suitable and equitable provision to effect the original intent of
the parties.

6.7          Modification and Amendment; Entire Agreement. This Agreement may
not be modified or amended except in a writing signed by the parties. This
Agreement sets forth the entire agreement of the parties hereto with respect to
the subject matter hereof and supersedes all prior agreements and understandings
between the parties with respect to the subject matter hereof.

6.8          Dispute Resolution. The parties acknowledge and agree that this
Agreement and any dispute hereunder shall be subject to and governed by the
following dispute resolution procedure: If any question shall arise as to the
interpretation of this Agreement as to the rights, duties or liabilities of
either party hereunder or as to any act, matter or thing arising out of or under
this Agreement which cannot be resolved by amicable agreement, the same shall be
referred to final and binding arbitration held in San Diego, California. 
American Arbitration Association (“AAA”) rules relating to commercial
arbitration will apply.  The parties will jointly select a single arbitrator
from an AAA panel.  If the parties cannot agree on an arbitrator, they will each
select an arbitrator and the two arbitrators so selected will pick the
arbitrator who will decide the dispute.  The arbitrator will not have the
authority to award punitive, indirect, special or consequential damages.
Arbitration awards are not appealable and may be enforced through any court of
competent jurisdiction.  The arbitrator must apply California law and has
exclusive

 

9

--------------------------------------------------------------------------------


 

authority to resolve any dispute relating to the interpretations, applicability
or formation of this Agreement.  Except as to obtaining injunctive relief, the
parties waive all rights to adjudication in a court of law and to a venue other
than San Diego, CA.   Each party shall be responsible for the payment of its own
attorney’s fees, and the parties shall split equally the costs of the
arbitration.

6.9          Governing Law. To the extent not preempted by applicable federal
law, this Agreement shall be governed by, construed and interpreted in
accordance with the laws of the State of California, irrespective of the choice
of laws principles of the State of California, as to all matters, including
matters of validity, construction, effect, enforceability, performance and
remedies.

In Witness Whereof, the parties have caused this Employee Benefits Agreement to
be duly executed as of the day and year first above written.

THE TITAN CORPORATION:

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

SUREBEAM CORPORATION:

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUREBEAM BENEFIT PLANS

 

Effective July 1, 2002

 

Blue Cross HMO/PPO

Fortis Dental

VSP Vision Plan

MHN EAP

Standard Insurance

Life

Supplemental Life

Short-term Disability

Long-term Disability

Reliance Standard

Business Travel Accident

Igoe & Company

Flexible Spending Accounts

Cobra Administration

 

11

--------------------------------------------------------------------------------